DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 5 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 5, the limitation “the processor” lacks sufficient antecedent basis because claim 4, from which claim 5 depends, is silent on the limitation “a processor.”  Appropriate correction is required.  To note, the limitation “a processor” is introduced in claim 3 but claim 5 does not directly or indirectly depend on claim 3.
	Per claim 14, the limitation “the fuel gauge circuit” in line 5 lacks sufficient antecedent basis.  Appropriate correction is required.  It is suggested to revise the limitation “the fuel gauge circuit” in line 5 to “a fuel gauge circuit” and further revise the limitation “a fuel gauge circuit” in line 6 to “the fuel gauge circuit.”  Claims 15-20 are consequently rejected due to their dependence on claim 14.
Per claim 18, the limitation “the processor” lacks sufficient antecedent basis because claim 17, from which claim 18 depends, is silent on the limitation “a processor.”  Appropriate 
Per claim 20, it is unclear if the limitation “a load” refers to the limitation “a load” in claim 14, from which claim 20 depends.  Appropriate correction is required.  For the purpose of examination, the limitation “a load” in claim 20 is interpreted as implying “the load.”

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2007/0290701).

Per claim 1, Nguyen teaches an apparatus capable of connecting to a battery (Fig. 2B; battery stack 105; ¶21), comprising:
a sense resistor (Fig. 2B; sense resistor 50; ¶31) configured to connect to the battery at a first terminal and a reference voltage at a second terminal (The sense resistor 50 is connected to the battery stack 105 at a first terminal and a ground at a second terminal (Fig. 2B));
a fuel gauge circuit (Fig. 2B; battery management unit 130; ¶36) configured to connect to the battery and comprising a current sensor, wherein the current sensor is connected to the first and second terminals and measures a voltage across the sense resistor (The battery management unit 130 comprises a gas gauging module, which operates as a fuel gauge, and a current sensor that is configured to determine the operating current based on the resistance of the sense resistor 50 and the voltage difference across the sense resistor (¶22 and 38)); and
a bypass circuit connected in parallel with the sense resistor and responsive to a first control signal from the fuel gauge circuit (A bypass circuit comprising a bypass transistor 170 is connected in parallel with the sense resistor 50 and is responsive to a control signal from the battery management unit 130 (Fig. 2B; ¶32)).

Per claim 6, Nguyen teaches the apparatus according to claim 1, wherein the bypass circuit passes a discharge current (A discharge current is configured to flow through the bypass transistor 170 (Fig. 2B; ¶21 and 32)).

Per claim 7, Nguyen teaches the apparatus according to claim 1, wherein the bypass circuit comprises a first switch that operates according to the first control signal (The bypass transistor 170 is configured to operate according to a control signal output from a driver 175 which may be included in the battery management unit 130 (¶32)).

Per claim 8, Nguyen teaches the apparatus according to claim 1, further comprising a second switch connected between the battery and a load, wherein the second switch is responsive to a second control signal from the fuel gauge circuit (A discharge transistor 120 is provided between the battery stack 105 and a load.  The discharge transistor 120 is configure to operate according to a control signal output from the battery management unit 130 (Fig. 2B; ¶21)).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious in view of Nguyen and Wu et al. (US 2013/0073236 – hereinafter “Wu”).

Per claim 2, Nguyen does not explicitly teach the apparatus according to claim 1, wherein the fuel gauge circuit further comprises a voltage detector to measure a voltage of the battery.  In contrast, Wu teaches a system for determining remaining battery capacity wherein a controller derives an amount of current drawn from a battery based on a detected closed circuit voltage, calculates an open circuit voltage of the battery based on the current, and determines a remaining capacity of the battery based on the open circuit voltage (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nguyen such that a voltage detector is provided.  One of ordinary skill would make such a modification for the purpose of enabling the calculation of the remaining capacity of the battery (Wu; Abstract).

Per claim 3, Nguyen in view of Wu teaches the apparatus according to claim 2, wherein the fuel gauge circuit further comprises a processor in communication with the voltage detector, wherein the processor determines a remaining capacity of the battery according to an open circuit voltage of the battery (In Nguyen in view of Wu, the open circuit voltage of the battery is used to calculate the remaining capacity of the battery (Wu; Abstract)).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Nguyen and Kondo (US 2018/0143253).

Per claim 4, Nguyen does not explicitly teach the apparatus according to claim 1, wherein the fuel gauge circuit further comprises a memory, wherein the memory comprises battery characteristic data describing a relationship among voltage, current, and remaining capacity.  In contrast, Kondo teaches an apparatus for measuring the remaining capacity of a battery, the apparatus comprising a fuel gauge and a memory that has tables to store data which is required to calculate the remaining capacity of the battery, voltage and temperature data, and current data (Fig. 3; ¶36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nguyen such that a memory describing a relationship among voltage, current, and remaining capacity is provided.  One of ordinary skill would make such a modification for the purpose of determining a remaining state of charge of a battery (Kondo; ¶36).

Allowable Subject Matter
10.	Per claim 9, the prior art of record is silent on a method for determining a magnitude of a discharge current from a battery to a load, comprising: generating the discharge current, wherein the discharge current flows from the battery to the load, from the load to a bypass circuit, through the bypass circuit and to the battery; wherein the bypass circuit is connected in parallel with a sense resistor; determining a change in voltage from an open circuit voltage during the discharge current; and determining the magnitude of the discharge current based on the change in voltage.  Therefore, in light of the rejections to claims 1-8 and 14-20, claim 9 and its dependent claims, claims 10-13, are deemed allowable

Claim Remarks
11.	Although claim 5 is rejected under 35 U.S.C. 112(b), the prior art of record is silent on the apparatus according to claim 4, wherein the processor is in communication with the memory and determines a magnitude of a discharge current of the battery based on a remaining capacity of the battery, a measured battery voltage, and the battery characteristic data.
Additionally, the prior art of record is silent on independent claim 14 and its dependent claims, claims 15-20, because claim 14 substantially includes the subject matter of claim 9.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAS A SANGHERA/Examiner, Art Unit 2852